DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant and Claim Amendments
Applicant's Claim Amendments (filed on 01/26/2022) with respect to the 103 rejection of independent claim 1 are persuasive due to further defining the limitations in the method for cooling a superconducting current carrier of the cooling medium passing through:
“Wherein the cooling medium that passed through the cryostat is brought into thermal contact with the first one of the power leads in a heat exchanger that is configured to cool the first one of the power leads”.

The rejection of claim 1 and the rejection and objections of the claims depended on claim 1 cited in the last Office Action (mailed on 12/03/2021) are withdrawn. 

New claim 11, in the Applicant's Claim Amendments (filed on 01/26/2022), has been fully considered and is persuasive due further defining the limitations in the method for cooling a superconducting current carrier of the cooling medium discharged
“Bringing the cooling medium that is discharged from the cryostat into thermal contact with one of the power leads in a heat exchanger that is configured to cool the at one of the power leads”.

New claim 20, in the Applicant's Claim Amendments (filed on 01/26/2022), has been fully considered and is persuasive due to the limitation of objected claim 4 and all of the necessary limitations of base claim 1. Claim 20 defines the limitations in the method for cooling a superconducting current carrier:
“Where the cooling medium that is vaporizing from the vessel is used for cooling one of the power leads”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a method for cooling a superconducting current carrier: …wherein the cooling medium which has passed through the cryostat is brought into thermal contact with a first one of the power leads in a heat exchanger configured to cool the first one of the power leads, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, claims 2-10 are allowed.
Regarding independent claim 11, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a method for cooling a superconducting current carrier: …and bringing the cooling medium discharged from the cryostat into thermal contact with at least one of the power leads in a heat exchanger configured to cool the at least one of the power leads, as recited in combination in independent claim 11. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 11, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 12-19 are allowed.
Regarding independent claim 20, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a method for cooling a superconducting current carrier: …cooling medium vaporizing from the vessel is used for cooling at least one of the power leads, as recited in combination in independent claim 20. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 20, it is believed to render the claim individually patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847